DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      CHRISTOPHER MCGRATH,
                             Appellant,

                                     v.

                            RITA MCGRATH,
                               Appellee.

                               No. 4D19-2132

                               [May 13, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Elizabeth Ann Metzger, Judge; L.T. Case No.
562018DR001561.

  Christopher McGrath, Indiantown, pro se.

  No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed. Applegate v. Barnett Bank of Tenn., 377 So. 2d 1150, 1152
(Fla. 1979).

GROSS, MAY and GERBER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.